Barclay, J.
This is an action of ejection for a strip of land used by defendant for railroad purposes in Grreene county. The judgment of the trial court, was in favor of defendant. Plaintiffs appealed.
*37The facts lie within a narrow compass, and are all admitted.
The conflicting titles trace to Gabriel P. Shackelford as the common source.
Plaintiffs are the widow and heirs of Michael Kane, deceased, who, in his lifetime, bought a piece of land (including that in dispute) at a sale by Shackelford’s administrator -to pay debts of that estate. This sale occurred in 1884 and was duly perfected by deed to Mr. Kane. Its regularity is not questioned.
The order for the sale had been made by the probate court in 1879, but its execution was delayed by an appeal reported as Van Bibber v. Julian (1884), 81 Mo. 618.
Defendant claims title under proceedings to condemn the strip in question for public use as part of defendant’s railway. These proceedings were taken and concluded in 1881 in the circuit court of Greene county. All the heirs of Shackelford were by name made individually parties defendant therein, were duly notified, and substantial damages, assessed by the commissioners, were paid into court for them..
No objection is urged to the formal sufficiency of the condemnation. Plaintiffs’ contention is that the deed of the administrator, in 1884, 'conveyed to Mr. Kane “all the right, title and interest which the deceased [Shackelford] had in such real estate at the time of his death,” as declared in section 171, Eevised Statutes, 1889 (same as sec. 172 of 1879), notwithstanding the proceedings against the heirs of Mr. Shackelford, in 1881. The effect of these proceedings constitutes the vital issue in this appeal.
The statute regulating them contemplates that each known owner of land sought to be taken shall be made a party; and, among other specific directions on that point, declares that “it shall not be necessary to make *38any persons party defendant in respect to their ownership, unless, they are either in actual possession of the premises to be affected, claiming title, or have a title to the premises appearing of record upon the proper records of the county.” Revised Statutes, 1889, sec. 2734, same as sec. 892 of 1879.
Upon the death of Mr. Shackelford, intestate, his-lands descended to his heirs who became the legal owners thereof. The title was subject to a liability to respond, in certain circumstances, for the debts of their ancestor; but, meanwhile, it was vested in the heirs. As owners they were the proper parties to the condemnation case by the terms of the statute. The administrator did not hold the legal title. Boynton v. Railroad (1849), 4 Cush. 467.
As to the rights of. creditors, or of the administrator of Mr. Shackelford, to reach the fund awarded as damages, dr to interpose in the condemnation case for their protection the facts before us do not require any expression of our opinion. The only question in hand is whether the legal title to the land was effectually reached by the proceedings against the Shackelford heirs.
The privilege of creditors of the estate to resort to the land and to subject the title of the heirs to debts of Shackelford certainly does not bring them as near to ownership as isa creditor who has obtained a definite lien upon realty by a judgment against its owner; yet one having such an interest was held not a necessary party in an action of this nature in New York, where the law (as with us) required the “owner” to be brought in. Watson v. Railroad (1872), 47 N. Y. 157.
Under a similar provision it was held in Iowa that the rights of a grantee, by unrecorded deed, were concluded by such proceedings against the person holding the ostensible title of record. Wilson v. Hathaway *39(1875), 42 Iowa, 173. Compare Whiting v. New Haven (1877), 45 Conn. 303.
The language of section 171, first quoted, cannot be accorded its full, literal meaning, as applied to the facts here in judgment, without antagonizing the terms and objects of other provisions of our statute law mentioned (section 2734). Yet these laws should be so, construed as to give reasonable effect to both if possible.
Without a clearer indication of such a purpose than here appears, it is not to be intended or supposed that the legislature designed to preclude all proceedings to assert the sovereign power of eminent domain during the administration of the estate of a decedent. Yet that result would follow were plaintiffs’ contention sanctioned.
It is a recognized rule of rational interpretation of laws that, where two interfere in their application to particular facts, we should follow that which is recommended by the most beneficial reasons. Rutherforth’s Institutes [2 Am. Ed.] p. 432.
To hold that the statute for the taking of land for public uses could not be invoked while an estate was in process of administration, because of the terms of section 171, would discard that rule of interpretation. The operation of the condemnation act is beneficial and of general public utility. It should not be defeated by ascribing to section 171 an unjust and unreasonable effect which we think it was plainly never intended to have. It is proper to inquire into the consequences of any proposed interpretation of a law in determining what was the probable intention in its enactment. Rutherforth’s Institutes [2 Am. Ed.] pp. 414, 427.
That the letter of a statute must occasionally be cut down to conform to its evident spirit and intent is a maxim of interpretation which is not new in Missouri.
*40It has been acted upon by this court in many instances, of -which we need only cite as illustrations Hobein v. Murphy (1855), 20 Mo. 448, and Walton v. Harris (1881), 73 Mo. 441.
The present section 171 originated at a -much earlier date, in the history of legislation in Missouri, than did the section 2734, but it has not seemed necessary to consider how far the latter operated to repeal the former by implication on that account. We have treated the sections as entirely synchronal.
We conclude that the condemnation proceedings against the Shackelford heirs vested the title in the railway company, and that the subsequent administrator’s sale to Mr. Kane did not divest it. The circuit court so held. Its judgment is affirmed.
Chief Justice Sherwood, Black and Brace, JJ., concur.